The act of Assembly empowers the court in which any action shall be pending to amend any process, pleading, or proceeding in such action, either in form or substance, for the furtherance of justice, on such terms
as shall be just. 1 Rev. Stat., ch. 3, sec. 1. It was discretionary with the Superior Court to fix the terms on which the amendment was to be permitted. The exercise of this just discretion, as to terms, vested by the Legislature in *Page 301 
the court which allows of amendments is not the proper subject of appeal. The discretion as to just terms when an amendment is made, is left by the Legislature solely with the court that exercises the power of amendment. This Court has no criterion or standard to ascertain whether the discretion exercised by the judge below was just or not. We are, therefore, of the opinion that this appeal must be dismissed.
PER CURIAM.                                       Appeal dismissed.
(378)